DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-18,20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/8/22.
Applicant's election with traverse of the invention of Group II, claims 5-15 in the reply filed on 9/8/22 is acknowledged.  The traversal is on the ground(s) that “Applicant contends that none of amended Claims 15-18 and Claims 20-21 apply undue burden of search on the Examiner”.  It was assumed that this should refer to claims 16-18 and 20-21, as claim 15 was included in the elected Group II. This is not found persuasive because claims 16-18 and 20-21 would require a different field of search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,8-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 5 it is unclear if the joint heads and locking lever are claimed in combination as a part of the locking unit, or if they are merely meant to be a part of the intended use of the sockets, which is given patentable weight in that the device must be capable of performing the intended use. Further in claim 5 the portion of the claim reading “the sockets (3) are designed to be rotatable relative to one another” is unclear. It is unclear how the sockets are designed such that they are rotatable, and what corresponding structural or functional limitations this places on the device. Further in claim 5 line 7 there is no antecedent basis for the term “the open position”. It is also unclear if the open position referenced in line 7 is meant to be the same open position referenced in line 11. Further in claim 5 it is unclear if the “joint heads” recited in lines 9 and 16 are meant to be the same “joint heads” recited in line 3. In claim 9, the portion of the claims reading “the at least two casing parts are designed to be adjustable relative to one another” is unclear, as it is unclear how the casing parts are designed such that they are adjustable, and what corresponding structural or functional limitations this places on the device. In claim 11, the portion of the claims reading “the first and the second locking element part are designed to be adjustable relative to one another” is unclear, as it is unclear how the locking element parts are designed such that they are adjustable, and what corresponding structural or functional limitations this places on the device.   In claim 12 there is no antecedent basis for the terms “one of the locking element parts” and “the other casing and locking element parts”. As such it is unclear how these elements relate to the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luecke et al(US5419522).
[claim 1] Luecke teaches a locking unit(fig 2) comprising at least two sockets(16a, 16b) and at least two locking elements(33a,33b) wherein the sockets make it possible for joint heads(17a,17b) received in the sockets to each pivot about at least one pivot axis, the sockets are designed to be rotatable relative to one another in an open position such that the orientation of the pivot axes of the sockets relative to one another can be changed(see C3 L4-6), the locking elements lock the joint heads received in the sockets in a locking position and allow the joint heads received in the sockets to move freely about the pivot axes in an open position(C2 L12-21), the locking elements lock the sockets to one another in the locking position such that the position of the pivot axes can be fixed in the locking position(C3 L4-8), and wherein in the locking position the locking elements are pressed against the joint heads received in the sockets by eccentrically arranged eccentric elements(face 39b) of a locking lever(39). 
[claim 15] Luecke further teaches a holding device(10, fig 1) comprising at least one locking unit as detailed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8,9,11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Luecke et al as applied to claim 5 above, and further in view of Tarnay(US9316345).
[claims 8,9] Luecke teaches a locking unit as detailed above, however Luecke does not teach that the locking unit is adjustable in length between the sockets, or that the casing is made up of at least two casing parts, wherein the at least two casing parts are designed to be adjustable relative to one another for the length adjustment of the locking unit. 
Tarnay teaches a similar locking unit(fig 1) with a first and second sockets(20,30) receiving joint heads(21,31) and a pair of locking elements(40,50). Tarnay further teaches that the locking unit is adjustable in length, by telescopic sections (74,77), wherein the locking unit has a casing made up of at least two casing parts(74,77) that are designed to be adjustable relative to one another for length adjustment of the locking unit. The telescoping connection allowing for additional adjustability to the device. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the adjustable casing parts of Tarnay with the device of Luecke as this would allow the locking to be adjustable in length, increasing the adjustability of the device. 
[claim 11] Luecke teaches that locking elements comprises a first and second locking element part(33a,33b), wherein the first and the second locking element parts are designed to be adjustable relative to one another for the length adjustment of the locking unit. 
[claim 14] Luecke modified in view of Tarnay as detailed above teaches wherein at least one casing part(74 or 77 of Tarnay) and one of the locking element parts(33a,33b of Luecke) can be adjusted together relative to the other casing  and locking element parts. 

Allowable Subject Matter
Claims 10,12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as being amended to overcome the above 112 rejections.
The following is a statement of reasons for the indication of allowable subject matter:  The claims were found to contain allowable subject matter, as the prior art does not teach or suggest a locking unit with latching elements latching together either the two casing parts, or the first and second locking element parts as recited in claims 10 and 12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10788160, US10687915, US9810973, US6350076, US5804747, US4491435, US3211405 all teach similar locking units or positioning devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632